Name: Commission Regulation (EEC) No 1474/91 of 31 May 1991 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1991/92)
 Type: Regulation
 Subject Matter: plant product;  executive power and public service;  tariff policy
 Date Published: nan

 No L 138/70 Official Journal of the European Communities 1 . 6 . 91 COMMISSION REGULATION (EEC) No 1474/91 of 31 May 1991 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1991 /92) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or the overseas countries and territories ('), extended by Regulation (EEC) No 523/91 (2), and in particular Articles 15, 16 and 27 thereof, Whereas under Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance imple ­ mentation of the Protocol to the third ACP-EEC Conven ­ tion consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Community (3), the abovementioned tariff concession will apply in Spain and , in Portugal ; whereas within the limits of their tariff quotas Spain and Portugal apply customs duties calculated in accordance with the abovementioned protocol to the third ACP-EEC Convention ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and that the rates laid down for those quotas should apply consistently to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, in the present case, it would appear advisable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to the procedures specified in Article 3 ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the admi ­ nistration of the quotas may be carried out by any of its members : Whereas Articles 15 and 16 of Regulation (EEC) No 715/90 provide for the opening by the Community of quotas for imports of the following :  2 000 tonnes of tomatoes, other than cherry tomatoes falling within CN codes ex 0702 00 10, for the period 15 November to 30 April ,  2 000 tonnes of cherry tomatoes, falling within CN code ex 0702 00 10, for the period 15 November to 30 April,  200 tonnes of fresh figs falling within CN code ex 0804 20 10, for the period 1 November to 30 April,  1 500 tonnes of fresh strawberries falling within CN code ex 0810 10 90, for the period 1 November to 29 February ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION Article 1 Whereas within the limits of these tariff quotas, customs duties are phased out progressively ;  during the same periods and in accordance with the same timetables provided for in Articles 75 and 268 of the Act of Accession of Spain and Portugal, concer ­ ning the tariff quotas for chilled tomatoes, fresh figs and, strawberries,  by 60 % of the said duties concerning the tariff quota in relation to tomatoes other than cherry tomatoes and that these maximal reduction rates shall be applied from the moment of entry into force of the present Regulation ; 1 . The customs duties applicable to imports into the Community of the following products originating in the African, Caribbean and Pacific States of the overseas countries and territories shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : (') OJ No L 84, 30 . 3 . 1990, p . 85 . 2 OJ No L 58 , 5. 3 . 1991 , p. 1 . 0 OJ No L 172, 30. 6 . 1987, p. 1 . 1 . 6 . 91 Official Journal of the European Communities No L 138/71 Order No CN code (') Description Amount of quota (tonnes) Quota duty (%) 09.1601 ex 0702 00 10 Tomatoes, fresh or chilled, from 15 November 1991 to April 1992 2 000 4,4 min 0,8 ECU/100 kg/net 09.1613 ex 0702 00 10 » Cherry tomatoes, fresh or chilled from 15 November 1991 to 30 April 1992 2 000  from 15 November to 31 December 1991 : 3,6 min 0,6 ECU/ 100 kg/net  from 1 January to 29 February 1992 : 0,2 ECU/ 100 kg/net (2)  from 1 March to 30 April 1 992 : 2,4 min 0,4 ECU/ 100 kg/net 09.1608 ex 0804 20 10 Fresh figs, from 1 November 1991 to 30 April 1992 200  from 1 November to 31 December 1991 : 2,2  from 1 January to 30 April 1992 : 0 09.1603 ex 0810 10 90 Fresh strawberries, from 1 November 1991 to 29 February 1992 1 500  from 1 November to 31 December 1991 : 5,6  from 1 January to 29 February 1992 : 5,0 (') Tanc codes appear in the Annex. (2) This specific customs duty is only levied when it exceeds 2 % ad valorem. 2. From that date and within the limits of the tariff quotas Spain and Portugal shall apply customs duties calculated in accordance with the Protocol to the third ACP-EEC Convention consequent on the Accession of Spain and Portugal to the European Communities. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer preserves an entry for release for free circulation in a Member State in respect of a product covered by this Regulation, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to requirements from the quota. Requests for drawings, indicating the data on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota as soon as possible. If the quantities requested are greater than the available balance of the quota, the balance shall be allocated among applicants pro rate. The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quotas so permits. Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on 1 November 1991 . ' No L 138/72 Official Journal of the European Communities 1 . 6 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission 1 . 6 . 91 Official Journal of the European Communities No L 138/73 ANNEX Taric codes (') Order No CN code Taric code 09.1601 ex 070200 10 070200 10*29 0702 00 10*39 0702 00 10*49 0702 00 10*59 0702 00 10*69 0702 00 10*79 0702 00 10*84 09.1613 ex 0702 00 10 0702 00 10*21 0702 00 10*31 0702 00 10*41 0702 00 10*51 0702 00 10*61 0702 00 10*71 0702 00 10*81 09.1608 ex 0804 20 10 0804 20 10 * 10 0804 20 10*20 0804 20 10*30 09.1603 ex 0810 10 90 0810 10 90*30 (') The Taric codes shown are those applicable on the date of entry into force of the present Regulation .